RECEIVED
               IFIRST COURT OF APPEALS |
'                    HOUSTON, TEXAS                     FILED IN
                                                1STCOURT OFAPPBA
                                                   HOUSTON, TEX
                      AUG 2 8 2015
                CHRISTOPHER A. PRINE              AUG>#2015
               CLERK ^^======——                CHPfrrOPHER A. PRINE
                                              ii-ERK_




                                               AUG28
                                                           *0t5
                                                 TOP,
                                                    *©»
        01-15-00731-CV                                      pRlN£


       CAUSE NO.         2014-63129




                    TO   THE
            COURT   OF     APPEALS
                 FOR       THE
     FIRST    DISTRICT           OF   TEXAS
               AT    HOUSTON




      ARTIS CHARLES HARRELL,
             Relator/



                      v.




    JUDGE   PATRICIA J.           KERRIGAN
              Respondent.



        WRIT     OF      MANDAMUS
                                        INDENTITY        OF   PARTIES


      Relator,        Artis Charles Harrell,                   pro se,      at all relevant times

since        the     initation          of     this civil suit,             has been incarcerated

and     is     being        detained          in TDCJ-CID at the McConnell Unit,                      3001

South Emily Drive,             Beevelli,           Texas 78102-

      Respondent,           Judge Patricia J. Kerrigan,                     a Harris County Civil

District           Court     Judge,          for    the       190th       Civil District Court at

201    Caroline St.,          12th      Floor,     Houston,         Texas 77002.

      Interestd          party,        defendant,          Jerome         Godinich        Jr.,   a Harris

County        attorney        at       law,    929 Preston,             Suite 200,       Houston/    Texas

77002.


                                         TABLE     OF     CONTENTS                                   PAGE


IDENTITY OF          PARTIES                                                                             i


INDEX    OF    AUTHORITIES                                                     .                        ii


STATEMENT       CONCERNING          ORAL      ARGUMENT        ..                                        ii


STATEMENT OF JURISDICTION                                                                               ii

STATEMENT       OF    CASE                                                                               1


STATEMENT       OF    FACTS                                                                              2


ISSUE    PRESENTED                                                                                       3


         I.          THE    TRIAL      COURT   REFUSE         TO   RULE   ON       PENDING
                     MOTIONS      HAS    CAUSED     HARRELL'S           CASE       TO    BE
                     ARBITRARILY         DELAYED,        THEREBY        ABUSING         ITS
                     DISCRETION         ...                                                             3


ISSUE    NO.    ONE.............                                                                        4


         Argument & Authorities                                                                         4

CONCLUSION                                                                                              6


PRAYER                                                              -                         ,...      6

CERTIFICATE         OF     SERVICE                                                                      7


EXHIBIT       CERTIFICATE         OF    HARRELL                                                         8


                                                     i
                                 INDEX    OF       AUTHORITIES                                  PAGE


TEXAS    RULES    OF    APPELLATE      PROCEDURE


RULE    51.1                                   -              -                    -              ii

RULE 51(a)                                                                                         7

CASE    LAW


Cooke v. Millard,          854 S.W.2d 134, 135 (Tex.App.—Houston
[1st Dist.] 1992,          ori. proceeding)                                                        5

Greenberg, Benson, Fisk & Fielder, P.C. v. Howell, 685
S.W.2d 694, 695 (Tex.App.--Dallas 1994, orig. proceeding)...                                       5

In re    Prudential       Ins.   Co.    of Am.,         148 S.W.3d 124,
135-36 (Tex.       2004)                                      ,                                   4
Jones v. Smith,.470 S.W-2d 305,                     307 (Tex.Civ.App.—Houston
[1st Dist.] 1971, orig. proceeding)                                                        ..      5

In re Martinez Ramirez,             994 S.W.2d 682,                 683-84 (Tex.App---
San Antonio 1998, orig. proceeding)                                                    ......     5

Kissam v. Williamson,            545 S.W.2d 265,                  266-67 (Tex.App.—
Tyler 1976, orig. proceeding)                                                                      5
Walker v. Packer,          827 S.W.2d 833, 839 (Tex.                       1992)                  4

                            STATEMENT OF ORAL                 ARGUMENT

                                 Oral argument waived.

                             STATEMENT         OF   JURISDICTION


   This        Honorable Court of Appeals has jurisdiction to hear this

WRIT    OF MANDAMUS according to Texas Rule of Appellate Procedure,

Rule    51.1,      to    compel        Judge        Patricia          J. Kerrigan,     to rule on

all pending motions.




                                                   ii
                                           STATEMENT             OF    CASE


      The     Harris            County     District              Clerk        received and filed Artis

Charles         Harrell's                ("Relator")                  "Original         Petition"    on    or

about        October 10,           2014.       See attached and incorporated as Exhibit

1.


      Jerome        Godinich            Jr.,        the     real party in interest,             filed his

answer         on          or      about        November              12,     2014.     See attached      and

incorporated as Exhibit 2.

      Relator        served Godinich with the first set of interrogatories

on     or     about         December           2,     2014;       the second interrogatories was

served        upon         Godinich on or about January 2,                            2015; and the third

interrogatories                  was     served           upon     Godinich on or about February

23,     2015,       respectively.. See attached and incorporated as Exhibit

3, 4/ and 5, respectively.

      Relator        filed         three        motions           to compel with the trial court

on     April        2.3,        2015.     See       attached and incorporated as Exhibits

6/ 7,       and 8/     respectively.

      Relator        filed         three        motions           for an immediate ruling on the

pending        motions            to    compel with the trial court on or about May

13,     2015.        See        attached and incorporated as Exhibits 9,                            10,   and

11,    respectively.

      Relator        sent         the trial court judge a letter on May 28,                           2015,

requesting           an     immediate ruling,                    or in the alternative,         a reason

for     refusing           to      rule        on the pending motions.                  See attached and

incorporated as Exhibit 12.
                                          STATEMENT      OF    FACTS


      Artis         Charles         Harrell        ("Relator")          made     "interrogatories"

discovery           requests,            whom    the     real     party        in interest, Jerome

Godinich,           refused         to     answer       under     oath     by not verifying his

answers.           Relator         took     action       by     filing     first,    a motion with

the     trial           court      to     compel       Godinich        to answer the     requested

interrogatories                 under     oath      by verifying his answers. The trial

court     refused             to    rule upon Relator's motion to compel.                  Relator

then     filed with the trial court a motion requesting an immediate

ruling        on        the     motion to compel.             Again,   the trial court refused

to     rule        on     the      pending       motions.       Relator then wrote the trial

court     judge           a     letter      again requesting a ruling on the pending

motions.           Once       again,      the      trial,      court     refused to rule on the

pending        motions.            Relator       now    files      this his request for writ

of     mandamus           as to compel the trial court to rule on the pending

motions.
                                   ISSUE    PRESENTED


ISSUE   NO.   ONE:   THE   TRIAL    COURT   REFUSE   TO   RULE    ON   PENDING   MOTIONS
                     HAS    CAUSED     HARRELL'S        CASE     TO    BE   ARBITRARILY
                     DELAYED,      THEREBY ABUSING        ITS DISCRETION.
Issue           No.    One:       The trial court refuse to rule on pending motions
                                  has     caused          Harrell's        case        to    be     arbitrarily
                                  delayed,      thereby abusing             its discretion.

Argument & Authorities

      mandamus              is     an extraordinary remedy,                  which is available only

when        (1)        a     trial        court          clearly abuses its discretion and (2)

there           is     no        adequate       remedy        by appeal.          In re Prudential Ins.

Co.        of        Am.,        148     S.W.Sd 124,         135-36       (Tex.    2004).         A trial court

clearly               abuses            its     discretion           if     it     reaches          a   decision

so         arbitrary               and        unreasonable           as     to     amount          to- a     clear

and        prejudicial                 error of      law.    Walker v. Packer,               827 S.W.2d 833,

839        (Tex.        1992).           With respect to a trial court's determination

of         legal            principles,             "a    trial      court        has       no     'discretion'

in     determining                 what       the        law is or applying the law to facts."

In     re       Prudential, 148 S.W.3d at 135 (quoting Walker, 827 S.W.2d

at    840).

      In     the        instant           case,      Harrell requested interrogatories from

Godinich,              the . real party in                interest.        Godinich refuse to answer

said        interrogatories by not verifying his answers.                                         Harrell filed

several motions with the trial court to compel Godinich to answer

all        requested              interrogatories             by     verifying          his        answers.    The

trial           court             refused           to      rule      on         the    pending         motions.

Harrell           then           filed     several          other    motions       with      the    trial    court

requesting              an        immediate          ruling        on the pending motions.                  Again,

the        trial court refused to rule on the pending motions.                                          :Harrell

then       wrote            the     trial      court         judge a letter again requesting a
ruling            on      the        pending         motions.             Once     again,     the    trial

court        refused           to    rule on the pending motions.                    With no adequate

remedy        at       law      by    appeal,        Harrell was left with no choice but

to file this application for writ of mandamus.

      A     court        of     appeals          may not prescribe the manner in which a

trial        court        exercise          its     discretion, but it may, by mandamus,

require           a trial court to exercise its discretion in some manner.

Cooke        v.     Millard,          854 S.W.2d 134, 135 (Tex       App.-Houston [st

Dist.]        1992,           orig. proceeding); Jones v. Smith, 470 S.W.2d 3!05,

307       (Tex. Civ. App.-Houston [1st Dist.] 197.1, orig. proceeding).

A     trial        court may not arbitrarily halt proceedings in a pending

case,        and mandamus will lie to compel a trial court to entertain

and       rule      on       motions        pending          before       it. Cooke, 854 S.W.2d at

135;        Greenberg,          Benson,           Fisk       &     Fielder,       P.C. v. Howell,      685
S.W.2d 694,       695        (Tex.        App.-Dallas            1984,     orig.     proceeding).

A     trial        court       is     required           to consider and rule upon a motion

within        a     reasonable             time.     In          re Martinez Ramirez,         994 S.W.2d
682,        683-84       (Tex.        App.-San           Antonio         1998,     otig. proceeding);

Ki.ss.am      v.       Williamson,           545 S.W.2d 265,           266-67 (Tex.       Civ.   App.-

Tyler        1976,       orig.        proceeding).                If    a motion is properly filed

and       pending        before        a     trial        court,        the act of considering and

ruling        upon       that        motion is ministerial,                   and mandamus may issue

to     compel          the     trial        court to act.              In re Martinez Ramirez, 994
S.W.2d     at     68.3-84.

      The     instant          case        is a jury trial case,                 and Harrell wants to

invoke       public           policy        of     resolving           this      case within the time

                                                         5
frame of eighteen months.

      In     order           for        Harrell       to    bring this case to        trial,    he must

be     able        to        conduct        discovery.          Without    conducting         discovery

there        can        be        no     final    resolution.      Harrell       believes    that he   is

entitled           to conduct discovery in order to investigate all claims

and defenses put forth be Harrell and Godinich.



                                                      CONCLUSION


      Harrell       believes             that    he   has   demonstrated     that    the    trial   court

has        abused        its discretion               in not,    within      a     reasonable       time,

considered              and        ruled upon Harrell's multiple motions compelling

Godinich to answer requested interrogatories.



                                                        PRAYER


      Harrell           prays           that this Court of Appeals grant this his Writ

of     Mandamus              in        order that he may conduct discovery and proceed

to trial for a final resolution of all                              issues in dispute.


                                                                      Respectfully submitted,



                                                                     Artis Charles Harrell
                                                                     Pro se - TDC# 1334295
                                                                     W.G. McConnell Unit
                                                                      3001 S.       Emily Dr.
                                                                      Beeville,       Texas 78102
                                CERTIFICATE   OF   SERVICE


     I certify that a true and correct copy of this Writ of Mandamus

was delivered to the interested parties by First Class Mail:

Judge Patricia J, Kerrigan
190th District Court
201 Caroline St.
12    Floor
Houston,       Texas   77002

Jerome    Godinich      Jr.
Attorney at Law
929    Preston
Suite    200
Houston,       Texas   7 7002



                                                       rtiis   Charles   Harrell
                            EXHIBIT      CERTIFICATE          OF   HARRELL


THE STATE OF TEXAS                .',                     IN THE FIRST COURT OF APPEALS




COUNTY OF HARRIS                                          OF HARRIS COUNTY,              TEXAS



I,     ARTIS    CHARLES        HARRELL,          Relator,      do hereby certify that the

above     and    foregoing        proceedings,                instruments and other papers

contained        in         Exhibit       1     thru     12     inclusive,          to   which this

certification          is     attached          to     this    Writ of Mandamus            is    made a

part     thereof,       are     true          and correct copies of all proceedings,

instruments           and     other       papers        specified          by     Rule   Rule 51(a)

in     Cause    Number        2014-63129,            styled        ARTIS        CHARLES HARRELL v.

JEROME GODINICH JR.            in said.court 190 th District Court of Harris

County,    Texas.

Executed on      tsA/j/Ul&C             r *                   / 2015




                                                               Artis Charles Harrell
                        EXHIBIT   1

          ORIGINAL PETITION TO RECOVER DAMAGES FOR
   BREACH OF FIDUCIARY DUTY FOR FAILURE TO DISCOLSE, AND
FOR FAILURE TO TURN OVER TO HARRELL, HARRELL'S CLIENT FILES
               IN CRIMINAL CAUSE NUMBER 982557
                              CAUSE MO.


ARTIS   CHARLES     HARRELL                                 IN   THE         STATE    CIVIL
Plaintiff

                                                            DISTRICT     COURT     OF


JEROME GODINICH,        JR.
Defendant                                                   HARRIS     COUNTY,       TEXAS



                  ORIGINAL     PETITION TO RECOVER DAMAGES             FOR
        BREACH OF FIDUCIARY DUTY FOR FAILURE TO DISCLOSE,                       AND
     FOR FAILURE TO TURN OVER TO HARRELL, HARRELL'S CLIENT FILES
                   IN CRIMINAL CAUSE NUMBER 982557

TO THE HONORABLE JUDGE OF SAID COURT:

     Plaintiff Artis Charles. Harrell,               files this original petition,

complaining        of   Jerome       Godinich, Jr.'s breach of fiduciary duty

and respectfully shows:

                                              I


     Pursuant      to   Texas       Rules    of    Civil   Procedure,        Rule 190.1,

Plaintiff        intends      to conduct discovery in this case under Level

3-

                                             II


     Plaintiff      Artis Charles Harrell is an incarcerated individual

residing     at    W.G.       McConnell      Unit, 3001 S. Emily Dr., Beeville,
Texas 78102,      of Bee County.

                                             Ill


                           SERVICE OF CITATION REQUESTED

     Defendant Jerome Godinich, Jr.                is an individual doing business

at   929    Preston,        Suite     200,    Houston, Texas 77002,           of      Harris

County,     at    which       the Citation and a copy of the Petition shall
be served by a process server.
                                                          IV


                                            ARREST      AND    DETENTION


       On        Match        3,     2004,     several City of Houston Police officers

from        Harris           County,        Texas,        entered     Artis    Charles    Harrell's

("Harrell")              home        located        at     9602 Bird Nest Trail in Fort Bend

County,           Texas        without        his        consent,     arrest   warrant,   probable

cause and exigent circumstances.

                                                           V


                                            INITIAL       APPEARANCE

      On     March           31,     2004,    Harrell was taken before a Harrel County

magistrate,             twenty-eight (28) days after the March 3, 2004 arrest

(see        attached           and incorporated Magistrate's Warnings as Exhibit

A),        who     informed him of the charge,                      the right to remain silent,

the        right        to     request        or        retain     an attorney,   the possibility

that        any statement made may be used against him, and the general

circumstances                 under        which        pretrial     release may be secured;    at

which time the magistrate denied him bail.

                                                          VI


                             PRELIMINARY ASSIGNED COURT APPEARANCE
                                                          AND
                                           PRETRIAL       BOND   HEARING


      On April 1, 2004, Harrell appeared in the 184th District Court

with       Jerome            Godinich        Jr.        ("Godinich") as his attorney for the

purpose           of     the        trial     court        determining pretrial release. The

court       had         no     authority           to    detain     Harrell in custody between

March       3,         2004        and May 10, 2004 without bail, specifically when

no     warrant           had        been     issued and no grand jury indictment until

May 10,          2004.

                                                           2
                                                          VII


                                         ORDER    APPOINTING          COUNSEL


      Although,           on        March     31, 2004,          Harrell requested the court to

appoint           counsel           to     represent           him     because he was        financially

unable        to        employ counsel, counsel was not appointed until April

27,        2004,        cause        number        982557        (see attached and incorporated

Order Appointing Counsel as Exhibit B).

                                                         VIII


                                    GODINICH WAS          NEGLIGENT       AT THE
           PRELIMINARY ASSIGNED COURT APPEARANCE AND BOND HEARING,
 CAUSING HARRELL'S PREMATURE INCARCERATION AND RESULTING DAMAGES

      On     April        1, 2004, the trial court held the preliminary court

appearance              and     bond        hearing        to        determine     probable cause for

Harrell's           further              detention.        Harrell        was     allowed    to consult

with        Godinich,           at        which        time,     Harrell informed Godinich that

he     believed           his        March        3,     2004 arrest was illegally performed

without           a warrant or probable cause, and that he had been placed

in     a     live        lineup           on March 11, 2004 against his will, after he

had        invoked        his right to counsel on March 4, 2004 during police

interrogation.                 Godinich           told     Harrell        he     would reset the case
in     order        to        investigate his claim of unlawful arrest. The case

was        reset        for     April        27, 2004, and the trial court denied bail

without           making        a    probable            cause        determination     for Harrell's

March        3,     2004 arrest in cause number 982557. On April 27, 2004,

the        trial        court        officially           appointed        Godinich     as    Harrell's

attorney           in     cause           number 982557 (see attached and incorporated
Agreed Setting as Exhibit C), case reset for May 26, 2004.
      Godinich           allowed           time to elapse in seeking Harrell's release

                                                           3
from     premature          incarceration,                    where no warrant had been issued

for     Harrell's          arrest        on     March              3,    2004,    and no    indictment     had

been     issued       by     the grand jury until May 10, 2004 (see attached

and incorporated Indictment as Exhibit D).

                                                      IX


             FIDUCIARY MISCONDUCT WAS                         INHERENTLY UNDISCOVERABLE

      Fiduciary's          misconduct           was inherently undiscoverable because

Godinich          concealed        the        matter           that        influnced        his actions to

Harrell's           prejudice            duricg               Harrell            investigating          claims

of     ineffective          assistance              of counsel             against Godinich in 2007.

Harrell,          during     his     state           writ           of habeas corpus proceedings,

claimed       that     Godinich           failed              to        challenge the probable cause

for his arrest and detention, where Godinich had filed a pretrial

motion       to     suppress        evidence,                 claiming           that     Harrell's arrest

had     been illeqally performed without a warrant or probable cause

(see     attached          and     incorporated                    Motion to Suppress Evidence as

Exhibit E).

      Godinich       responded by filing a sworn affidavit with the trial

court        on      March         17,        2008, claiming that he                       "is    not    aware

of     abandonding          any     of        the     motions              to suppress filed in this

case     (see       attached        and        incorporated                 Godinich's           Affidavit as

Exhibit F).

      Godinich*s       affidavit concealed material facts about Harrell's

illegal       arrest        that     made           the        breach        of fiduciary duty claim
inherently           undiscoverable.                  Moreover,              the        trial court record
at     the    habeas        proceedings              reflect that it accepted Godinich's
                                                          4
March        17,     2008       sworn        affidavit          as       true and creditable           (see
attached           and    incorporated              Respondent's            Proposed        Findings    of
Fact, Conclusions of Law and Order as Exhibit G).

                                                          X


                                      DISCOVERY BY SERENDIPITY

      When      Harrell         was pursuing his investigation against Godinich

for      ineffective            assistance           of       counsel at trial. Godinich made

discovery           Of     fiduciary              misconduct          inherently       undiscoverable
by making false statements in his March 17,                                     2008 sworn affidavit.

      After exhausting state and federal remedies.                                  Harrell continued

his      investigation               against        Godinich          for ineffective assistance

during       his        2005        criminal trial,            cause number 982557,           by filing

a      "motion           for         the         production         of     grand     jury    proceeding

and      transcript            in        cause     number       982557 namely; probable cause

documents'"         (see        attached and incorporated Motion For Production

as Exhibit H).

      On September 14,               2010,       the trial court denied harrell's motion

for      production.            harrell then appealed the trial court's denial,

and the Clerk sent Harrell a certified copy of the Clerk's Record

dated      December            14,        2010.     This Clerk's Record contained a copy

of ' a     criminal            complaint          that        had     been filed in cause number

982557       for        aggravated           robbery.          This       complaint does not state

a     reason       to     believe           Harrell committed any offense against the

State      of      Texas.        Moreover,           December            2010    is when Harrell had

discovered          that        his        arrest     and       detention          had been illegally

performed          without           a     warrant       or     probable         cause (see attached
                                                         5
and incorporated Clerk's Record at page 2 as Exhibit I).

      Godinich            represented               Harrell         on     April    1,     2004 at   the

preliminary             assigned court appearance and pretrial bond hearing.

Godinich knew or should have known of                               the    March   30,    2004 criminal

complaint. Godinich had a legal duty to disclose,                                     and his failure

to     disclose           the     March        30,     2004 criminal complaint to Harrell

or     to     the       trial      court        constituted              fraudulent      concealment,   a

claim that is not subject to defense of limitation,                                       (see attached

and        incorporated           Artis        Charles           Harrell's Affidavit as Exhibit

J).

                                                       XI


                               GODINICH'S       LEGAL          DUTY TO    HARRELL


      In     light        of     the        circumstances,           the discovery of the March

30,        2004     criminal           complaint,          where the trial court record does

not        reflect        a     warrant        or     an        indictment    for Harrell's arrest

between           the     dates        of     March        3,     2004 and May 9,        2004.   Harrell

has an absloute right for a judicial officer to determine whether

probable           cause        existed        for     his        arrest and detention prior to

the return of the May 10, 2004 indictment in cause number 982557.

Had        Godinich           sought        Harrell's           release    from unlawful custody,

he     would        have        laid        grounds for suppressing the March ll, 2004
pretrial          live         lineup       out-of-court            identification and           related

evidence,           and        minimized        Harrell's loss of earning capacity and

loss profits between March 3, 2004 and May 10, 2004.

  Godinich had a legal duty to secure Harrell's immediate release

from        unlawful custody, either by (1) personal recognizance bond,
                                                           6
or     pretrial          writ        of        habeas        corpus        because no probable cause

existed          for     his        arrest and detention between March 3,                          2004 and

May        10,    2004.        Godinich*s              breach        of     duty at the         preliminary

assigned          court        appearance              and        bond     hearing      caused Harrell's

premature incarceration and resulting damages.

                                                            XII


                    DAMAGES CAUSED BY BREACH OF FIDUCIARY DUTY

      Harrell          seeks        to     recover mental anguish damsges because the

fiduciary           misconduct             was        foreseeable.          Harrell seeks to recover

loss        of    profits           from        the        time     between March 3' 2004 and May

10,         2004,       and        loss        of     earning        capacity         because    harrell's

diminished             capacity           to        earn     a living was foreseeable in light

of the fiduciary misconduct.

                                                           XIII


                    GODINICH IS NEGLIGENT FOR HIS                               FAILURE TO
                  TURN OVER TO HARRELL, HARRELL'S                               CLIENT FILES
                               IN CRIMINAL CAUSE NUMBER 982557

      In     November          2006,           Harrell           first requested his client files

from       Godinich,           but        Godinich           refuse        to    respond (see attached

and        incorporated            Harrell's               letter     dated        November 18, 2006 as

Exhibit          K).    Once Harrell discovered the March 30, 2004 criminal

complaint, Harrell again contacted Godinich requesting the entire

contents          of    his         [Harrell's]              client        files      located within his

[Godinich's]              records,                  generated         by        him   [Godinich]    in his
representation                of     Harrell           as        defense and appellate counsel in
cause        number       982557           (see        attached           and incorporated Harrell's

Affidavit as Exhibit J).

                                                             7
     After Godinich refuse to respond,                        Harrell       contacted         the State

Bar      of      Texas.            On     October       14,     2013, Mr. Godinich gave the

following        response:              "We     have been unable to locate your files.

Your     case        was     tried        in     July     2005 and we do not retain files

longer        than     four        years after the case has. been resolved." (See

attached        and        incorporated           State       Bar    Letter           as Exhibit L and

Godinich?s Letter as Exhibit M).

      Harrell         then         notified           Godinich       that        he     [Harrell]    was

not     satified           with    his         [Godinich's]         October 14, 2013 response

and    requested            that     he        [Godinich] provide harrell with a sworn

affidavit       explaining his actions and inactions taken in handling

his     [Harrell's]           case        in    cause number 982557 (see attached and

incorporated          Harrell'a            Letter dated October 21,                    2013 as Exhibit

N). Again, Godinich refuse to respond. Harrell then gave Godinich

a     "demand         letter         and       notice of intent             to        sue   for   breach

of    Fiduciary        Duty."           (See     attached       and incorporated Harrell's
                                                  i


Demand letter as Exhibit O).
                                    PRAYER      FOR   RELIEF


      Therefore,     Plaintiff        respectfully request                judgment     against

Defendant       in   a sum that is within jurisdictional limits of this

Court,       together with the costs and disbursements of this action,

and    any    other relief to which Plaintiff deems                       himself entitled.




                                                             Artis Charles Harrell
                                                             TDC# 1334295
                                                             W.G. McConnell Unit
                                                             3001 S.      Emily Dr.
                                                             Beeville,      Texas    78102


                                                             PRO   SE


                              CERTIFICATE         OF   SERVICE


   I     certify     that     a     true    and correct copy of              this     original

petition       was     delivered           by    certified         mail    return      receipt

requested      to    Jerome        Godinich      Jr.    at     929 Preston,         Suite 200,

Houston,     Texas 77002,         of Harris County.




                                                             Artis Charles "Harrell
                                                             TDC# 1334295
                                                             W.G. McConnell Unit
                                                             3001 s. Emily Dr.
                                                             Beeville,      Texas     78102
                     EXHIBIT      2


DEFENDANT'S   ORIGINAL   ANSWER       AND   VERIFIED   DENIAL
                                          NO. 2014-63129


ARTIS CHARLES HARRELL                              §         IN THE DISTRICT COURT
                                                   §
                                                   §
                                                   §
VS.                                                §         190TH JUDICIAL DISTRICT
                                                   §
                                                   §
                                                   §
JEROME GODINICH JR.                                §         HARRIS COUNTY, TEXAS



              DEFENDANT'S ORIGINAL ANSWER AND VERIFIED DENIEL


         TO THE HONORABLE JUDGE OF SAID COURT:

         Now Comes Jerome Godinich Jr., hereinafter "Defendant," and files this Original Answer

and Verified Denial to Plaintiffs Original Petition and would respectfully show unto the Court

as follows:

                                                       I.


         Defendant denies generally the allegations contained in Plaintiffs Original Petition filed

      herein and demands strict proof thereof.

                                                       II.


                                             Verified Denial


         Defendant Jerome Godinich Jr. denies that he is liable in the capacity in which he has

been sued.

         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon a final

hearing hereof, the court order that Plaintiff recover nothing ofand from Defendant and award
Defendant attorney's fees, post-judgment interest and all costs ofCourt and such further and
other relief, at law and in equity towhich Defendant may show himselfjustly entitled.




                                            Respectfully submitted,



                                            Jerotne Godinij
                                            929 Pseston,
                                            Houston>Tgp(s 77002
                                            Tel: (713) 237-8388
                                            Fax:(713)224-2889




                                CERTIFICATE OF SERVICE




       I hereby certify that a true and correct copy of the above and foregoing instrument was
delivered via facsimile and CertifiedMail, RRR to the following counselof record:


Artis Harrell
TDCJ#01334295
William G. McConnell Unit
3001 South Emily Drive
Beeville, TX 78102




On this the 12th day of November 2014.
                                      VERIFICATION




STATE OF TEXAS

COUNTY OF HARRIS



        On thisday,Jerome Godinich Jr. appeared before me, the undersigned notary public, and,
after being by me first duly sworn, stated that hehas read the foregoing Original Answer and
Verified Denial and thatthe factual allegations stated therein are within his personal knowledge
and are true and correct.




        SUBSCRIBED AND SWORN TO before me this the l{ day of fJiX/g m bd/y
2014.




                                                                            k^- (K
                                                            NOTARY PUBLIC IN AND FOR
                                                                                         dz*s

                                                            THE STATE OF TEXAS
Jerome Godinich, Ji                                                                                                  U.S. POSTAGE
                                                                                                                          PAID
  Attorney at Law                                                                                           '»,.-. . HOUSTON.TXrg^ssesas-v   .   "*^Ml^cBWEW,"'
                                                                                                             iA-   -._ 77201 J-
929 Preston, Suite 200                                                                                        $»~"~*iNOV 12,14
Houston, Texas 77002                                                                                                 -* ,T"
                                      P     Artis Harrell
                                            TDCJ#01334295
                                            William G. McConnell Unit                       ^y
                                            3001 South Emily Drive
                                            Beeville, TX 78102



                                      •'ssl U^ciSaoci-js^        *llJllji/'/|jP/*'»f//|>f-|J*#'#'||»l|#l#|/'j/J'f/'JI»J./|||
  ffeottyco saJ Jl-i&-tf
                EXHIBIT     3


PLAINTIFF   ARTIS   CHARLES     HARRELL1   FIRST
   INTERROGATORIES     TO   THE   DEFENDANT
                                         CASE    NO.    2014-63129

ARTIS CHARLES HARRELL                                                     IN THE 190th STATE CIVIL
Plaintiff

v.                                                                        DISTRICT COURT OF

JEROME       GODINICH/       JR.
Defendant                                                                 HARRIS COUNTY,       TEXAS


                      PLAINTIFF ARTIS CHARLES HARRELL'S FIRST
                          INTERROGATORIES TO THE DEFENDANT

      Plaintiff            Artis         Charles        Harrell     ("Harrell")           serves   the

following           written        discovery           upon     Defendant        Jerome     Godinich,

Jr/         ("Godinich")            and         demands         timely     response       under    the

appropriate Rules of Civil Procedure.



     To:    Jerome Godinich,. Jr.,               by and through Artis Charles Harrell,

W.G.       McConnell Unit,          3001 S.       Emily Dr.,       Beeville,       Texas 78102.

      Artis        Charles Harrell,             serves these interrogatories on Jerome

Godinich,          Jr.,      as allowed by the Texas Rules of Civil Procedure

197.        Jerome         Godinich,         Jr.       must      answer     each     interrogatory

separately,           fully,        in     writing,           and under oath, within 30 days

after       service.




                                            INSTRUCTIONS


      For     any requested information about a document that no longer

exists        or     cannot        be     located,       identify the document, state how

and        when     it     passed out of existence or when it could no longer

be     located,           and   give       the     reason for the disappearance. Also,
identify           each     person        having       knowledge         about     the disposition
or     loss,           and     identify           each     document evidencing the existence

or    nonexistence             of    each       document       that    cannot      be    located.




                                                   DEFINTIONS


The        following           definitions              shall     have        the following meanings,

unless the context requires otherwise:

1.         "Plaintiff"              or     "defendant,"           as        well as a party's full          or

abreviated              name        or     a     pronoun        referring to a party,               means the

party,           and     where           applicable, the party's agents,                     representees,

officers,               directors,              employees,        partners,             corporate      agents,

subsidiaries,                affilates,            or     any other person acting in concert

with        the        party        or     under the party's control, whether directly

or indirectly,               including any attorney.

      2.         "You"       or      "your" means Jerome Godinich,                       Jr.,   successors,

predecessors,                  divisions,               subsidiaries,              present      and     former

officers,              agents,           employees,        and        all     other persons acting on

behalf           of     jerome Godinich, Jr. or his successors,                              predecessors,

divisions,             and subsidiaries.

      3.         "Document"              means     all     written,          typed,      or printed matter

and        all        magnetic, electronic, or other records or documentation

of     any        kind       or description in your actual possession, custody,

or     control,              including             those         in     the       possession,         custody,

or     control of any and all present or former directors, officers,

employees,              consultants,              accountants,              any    and      all present or
former           directors,          officers,          employees, consultants, accountants,

attorneys,              or     other           agents,     whether           or    not prepared by you,
                                                           2
that constitute or contain matters relevant to the subject matter

of    the   action.


      4.      "Possession,              custody,        or control" of an item means that

the        person        either        has     physical        possession of the item or has

a     right        to     possession           equal or superior to that of the person

who has physical possession of the item.

      5.      "Person"           means        any     natural        person,    corporation,   firm,

association,                  partnership,             ioint         venture,      proprietorship,

govermental              body,        or any other organization, business, or legal

entity, and all predecessors or successors in interest.

      6.      "Mobile           divice"        means any cellular telephone, satellite

telephone,              pager, personal digital assistant, handheld computer,

electronic              roldex,        walkie-talkie,           or     any combination of these

devices.

      7.      "Contract"              menas     the     agreement        that is the subiect of

this lawsuit which includes any court ordered appoinments.

      8.     "Identify" or "describe" when referring to a person,                              means

you must state the following:

              a.        The    full    name.

              b.        The     present        or     last     known residential address and

                        residential telephone number.

              c.        The     present        or last known office address and office

                        telephone number.

              d.        The     occupation,           iob title, employer, and employer's

                        address        at     the time of the event or period referred

                        to ineach particular interrogatory.

                                                        3
             e.         In     the        case        of any entity,                   identify the officer,

                        employee,             or      agent           most        closely        connected with

                        the     subject            matter             of        the interrogatory and the

                        officer           who       is      responsible                 for supervising that

                        officer or employee.

      9.     "Identify"             or        "describe"              when referring to a document,

means you must state the following:

             a.         The     nature             (e.g.,         letter,              handwritten       note) of

                        the    document.


             b.         The     title or heading that appears on the document*

             c.         The     date          of      the        document              and     the date of each

                        addendum,             supplement, or other addition or change.

             d.         The     identity              of        the        author and of the signer of

                        the     document,                and      of        the person on whose behalf

                        or     at        whose        request              or     direction        the document

                        was prepared or dilivered.

             e.         The     present            location                of     the        document,    and the

                        name,        address,              position              or     title, and telephone

                        number           of     the        person           or        persons having custody

                        of    the    document.

  INDIVIDUAL DISCOVERY REQUESTS REGARDING HARRELL'S ARREST AND
       DETENTION BETWEEN MARCH 3, 2004 AND MAY 11, 2004 IN
                                          CAUSE NUMBER 982557

jRfeerrogatory 1:

Identify          the    document             that         a natural and detached magistrate
issued       an arrest warrant, or that there was an indictment issued
for        Harrell's March 3, 2004 arrest and detention in cause number
982557.

                                                            4
Interrogatory 2:

Explain  how  long  Artis Charles Harrell was held in the custody
of  the Houston Police Department arid the Harris County Sheriff's
Department respectively, without bond, before he was taken before
a  magistrate  and  charged by indictment with aggravated robbery
in   cause   number    982557.


Interrogatory 3:

Explain   in          full    detail,  if  any,         whether  Houston  Police
had  probable         cause   to  arrest  Artis         Charles Harrell on March
3,   2004 in cause      number 982557.

Interrogatory 4:

Explain       in      full    detail,     under        what     circumstances   was
Artis   Charles    Harrell    arrested   on   March    3,   2004.


Interrogatory. 5:

Identify the document    that reflects when Artis Charles Harrell
was taken before the magistrate in cause number 982557.

Interrogatory 6:

Identify the   document  that reflects when Artis Charles Harrell
was charged with aggravated robbery in cause number 982557.

Interrogatory 7:

Identify     all   evidence      obtained     by      law enforcement from Artis
Charles      Harrell between March 3,   2004 and May 10, 2004 while
he was       in their custody, and was that evidence seized legally
or illegally, explain your answer in full detail.

Interrogatory 8:

Identify any primary and excess insurance polices, on your part,
that may be liable for payment of any portion of any judgment
Artis Charles Harrell    may secure or that may be responsible
to provide at least part of your defense to this suit.

Interrogatory 9:

Identify any documents whereby any insurance company is defending
you under a reservation of rights to assert policy defenses
against you at a later time.
                        CERTIFICATE   OF   SERVICE


   I certify   that  a true and correct copy of "Plaintiff Artis
Charles  Harrell's  First Interrogatories  to the Defendant" was
delivered by   certified mail return receipt requested to Jerome
Godinich,   Jr.   at   929 Preston,   Suite   200,   Houston,   Texas     77002.
Certified  Mail  No.. 7008  0500  0000  6637 6855, by placing the
same in the prison U.S. mailing system on December 2, 2014.




                                              Artis Charles Harrell            '
                                              TDC# 1334295
                                              W.G.    McConnell    Unit
                                               3001 S. Emily Dr.
                                               Beeville,   Texas    78102

                                              PRO    SE
                          EXHIBIT      4


      PLAINTIFF   ARTIS      CHARLES   HARRELL'S    SECOND
INTERROGATORIES   TO   THE    DEFENDANT    JEROME   GODINICH   JR..
                                            CAUSE NO.    2014-63129

 ARTIS CHARLES HARRELL                                  §             IN THE DISTRICT COURT

v-                                                      §             190th JUDICIAL DISTRICT
JEROME GODINICH JR.                                     §             HARRIS COUNTY, TEXAS


                        PLAINTIFF ARTIS CHARLES HARRELL'S SECOND
            INTERROGATORIES TO THE DEFENDANT JEROME GODINICH JR.


      Mr.         Jerome       Godinich         jr.     these next set of interrogatories
are     the        discovery           into     the facts of what if any investigation
you     may       or may have not conducted in your preparation for trial
in cause number 982557.

Interrogatory No.               1:

When        the    Houston police arrested Artis Charles Harrell on March
3, 2004 in cause number 982557, did police find him in possession
of     the victim's stolen property (i.e., credit cards, ID, wallet,
or car).

Interrogatory No•               2:

Was    the        Houston         police outside their territorial geographicial
jurisdiction             when         they     entered      Sugar     Land,   Fort Bend County
and    arrested           Harrell in his home located at 9602 Bird Nest Trl.
without       a        warrant         or    probable causeand exigent circumstances
on March 3,            2004.
                                *»•

Interrogatory No.               3:

How    come you            failed or did not challenge the probable cause
for    Harrell's           March 3,  2004 arrest when the State filed their
affidavit          of     probable cause on March 30, 2004 twenty-seven (27)
days after Harrell  had been arrested, an affidavit that does
not  state the police  reasonable belief that Harrell committed
this crime in cause number 982557.

Interrogatory No.              4:

How      come   you   failed or did nots suppress the March 11,
2004     uncounseled live lineup identification evidence as evidence
obtained          in    violation            of the 14th Amendment because the police
failed       to     take       Harrell         before a magistrate in a timely manner
and the   6th  Amendment because                            Harrell    was denied counsel at
this March 11, 2004 lineup.
Interrogatory No.                5:

Prior      to         the         March        11,    2004     uncounseled       live   lineup
identification,              did the Houston police have any reasonable basis
to    believe         that        Harrell       committed     this crime in cause number
982557,        if     so,        explain       the   police reasonable belief, if not,
explain the police not having a reasonable belief.

Interrogatory No.                6:

How     come        you     failed          or did not call the arresting officers to
the witness stand during any of the pretrial motion hearings
in cause number 982557 to explain the circumstances surrounding
Harrell's March 3,                2004 arrest.)

Interrogatory No.                7:

Absent the constitutional violation of the 14th Amendment to
the United States Constitution, for the police failure to take
Harrell before a magistrate in a timely manner, of which the
March 11,   2004 pretrial live lineup identification evidence
was   Obtained,  and   the  constitutional  violation of the
6th     Amendment           to        the   United   States    Constitution, of Harrell
being     denied          the right to counsel at the March 11, 2004 lineup,
which  was    the result of the 14th Amendment violation,
what evidence, if any, is there linking Harrell to this crime
in cause number 982557.

Interrogatory No.            8:

Is    there     a     casual           connection between the delay of Harrell not
being taken before a magistrate in a timely manner, Harrell
being denied the right to counsel at the March 11, 2004 pretrial
live lineup identification and the March 11, 2004 pretrial live
lineup identification itself, if so, explain, if not, explain.

                                                             Respectfully submitted,




                                                             Artiar Charles Harrell
                                                             TDC#    1334295
                                                             W.G.    McConnell   Unit
                                                             3001 S. Emily Dr.
                                                             Beevile,    Texas 78102

                                                             PRO    SE
                             CERTIFICATE OF   SERVICE

     I   hereby    certify    that   a true and correct copy of the above
and foregoing instrument (i.e., Plaintiff Artis Charles Harrell's
Second Interrogatories to the Defendant Jerome Godinich Jr.)
was delivered via Certified Mail, RRR to the following counsel
of   record:

Jerome Godinicg Jr.
929 Preston,      Suite 200
Houston,   Texas    77002


Certified Mail No.      7013 3020 0000 0350 1564

Executed on January 2, 2015.

                                                         c. U«^eM
                                                 rtis Charles Harrell
                                         NO. 2014-63129


ARTIS CHARLES HARRELL                              §     IN THE DISTRICT COURT
                                                   §
                                                   §
                                                   §
VS.                                                §     190TH JUDICIAL DISTRICT
                                                   §
                                                   §
                                                   §
JEROME GODINICH JR.                                §     HARRIS COUNTY, TEXAS


          RESPONSE TO PLAINTD7F ARTIS CHARLES HARRELL'S SECOND
                         INTERROGATORIES TO THE DEFENDANT


Interrogatory 1:

Respondent is unable to answer interrogatory number 1 since the respondent is not in possession
of the offense report.

Interrogatory 2:


Respondent is unable to answer interrogatory number 2. The Houston Police Department is in
possession of the information referenced in this interrogatory.

Interrogatory 3:

Respondent is unable to answerinterrogatory 3 sincerespondent is no longer in possession of the
plaintiffs file. Moreover, plaintiffwas indicated and the grand juryfound probable cause.
Interrogatory 4;

Respondent is unable to answer interrogatory 4 since the question is not clear and is convoluted.

Interrogatory 5:


Respondent is unable to answer interrogatory 5. The Houston Police Department is in possession
of the information referenced in this interrogatory.

Interrogatbrv 6:


Respondent is unable to answer interrogatory 6 because the interrogatory is unclear. Respondent
is not sure if plaintiff is referencing a motion to suppress or some other pretrial motion.
 Moreover, respondent is not in possessionof plaintiffs files.

 Interrogatory 7:

Respondent isunable to answer interrogatory 7. Plaintiffwas convicted ofthis offense by ajury.
Interrogatory 8:


Respondent is unable to answer interrogatory 8. Law enforcement is possession of this
information referenced in this interrogatory.




                                                Respectfully submitted,


                                                /s/Jerome Godinich Jr.
                                                Jerome Godinich Jr.
                                                929 Preston, Suite 200
                                                Houston, Texas 77002
                                                Tel: (713) 237-8388
                                                Fax:(713)224-2889


                                CERTIFICATE OF SERVICE




        I hereby certify that a trueand correct copy oftheabove andforegoing instrument was
delivered viafacsimile and Certified Mail, RRR to thefollowing counsel of record:

Artis Harrell
TDCJ#01334295
William G. McConnell Unit
3001 South Emily Drive
Beeville, TX 78102


On this the 20th day of January2015.


                                                /s/Jerome Godinich Jr.
                                                Jerome Godinich Jr.
                     EXHIBIT   5


   PLAINTIFF ARTIS CHARLES HARRELL'S THIRD SET OF
INTERROGATORIES TO THE DEFENDANT JEROME GODINICH JR.
                                  CAUSE        NO.   2014-63129

ARTIS CHARLES HARRELL                                §             IN THE DISTRICT COURT

V.                                                   §             190th JUDICIAL DISTRICT

JEROME GODINICH JR.                                  §             HARRIS COUNTY,   TEXAS

               PLAINTIFF ARTIS          CHARLES          HARRELL'S THIRD   SET OF
            INTERROGATORIES TO THE DEFENDANT JEROME GODINICH JR.


      Mr.     Jerome     Godinich        Jr.     these         next set of interrogatories
are     the     discovery        into     the facts of what if any investigation
you     may     or may not have conducted in your preparation for trial
in     cause     number        982557.     The following interrogatories require
you     to     provide     a     sworn     affidavit.           Your failure to provide a
affidavit will result in the request for sanctions.

Interrogatory No.          1:

Attached    is  a   copy   of    the indictment in ca use number 982557,
as   Exhibit 1. This indictment reflects that Ha rrell was arrested
on   March 3, 2004, and the indictment was issue d on May 10, 2004,
demonstrating     there   was a 68- -day delay betwee n-Harrell's arrest
and   indictment.    Attached      is    an excerpt from the trial record,
as   Exhibit 2. This excerpt: demonstrates that t he police obtained
the   pre-trial identification ievidence as a res ult of this delay,
How    come    you    did     ncit    imove  to  suppres s this  pre-trial
identification evidence as evi<3ence obtained th:rough exploitation
of 1the Fourth Amendment to the United States Co nstitutioh.



Interrogatory No.          2:

Did you have knowledge that the prosecution's case was based
upon fingerprint evidence recovered from the complainant's car
in cause number 982557 to identify the perpatrator in that case.

Interrogatory No.          3:

Identify        the    arresting         officers          who arrested Harrell on March
3,    2004.

Interrogatory No.          4:

How     come     you     are     not in possession of Harrell's case files in
cause         number      982557,         and            how    come   you've   never   given
the files to Harrell when he requested them.

Interrogatory No. 5:

Do you have legal malpractice insurance.
Interrogatory No.          6:

In    regards        to   your    investigation       of the facts of the case in
cause number           982557,  did you  investigate any alibi defenses
or witnesses           on  harrell's behalf,  if  so, what was the alibi
defense        you    investigated and/or witnesses, if not, explain your
inaction.

                                 CERTIFICATE   OF   SERVICE


   I hereby certify that a true and correct copy of the above
and foregoing instrument (i.e.. Plaintiff Artis Charles Harrell's
Third set of Interrogatories to the Defendant Jerome Godinich
Jr.) was delivered via Certified Mail, RRR to the following
counsel    of record:


Jerome    Godinich Jr.
929   Preston
Suite    200
Houston,       Texas 77002                                      Certified Mail   No.:
                                                         7013   3020 0000 0355   1460




 rtis Charles         Harrell

                                                    Executed on February 23,     2015
                        EXHIBIT    6


     ARTIS   CHARLES   HARRELL'S   MOTION   TO COMPEL
        JEROME   GODINICH   JR.    TO   RESPOND   TO
PLAINTIFF'S FIRST INTERROGATORIES TO THE DEFENDANT
                                        CAUSE          NO.       201463129


ARTIS CHARLES HARRELL                                        §                       IN THE 190th JUDICIAL
                                                             §
                                                             §
VS.                                                          §                       DISTRICT COURT OF
                                                             §
                                                             §
JEROME GODINICH JR.                                          §                       HARRIS COUNTY,        TEXAS


                    ARTIS        CHARLES             HARRELL'S         MOTION       TO   COMPEL
                           JEROME       GODINICH             JR.    TO   RESPOND          TO
             PLAINTIFF'S          FIRST          INTERROGATORIES               TO    THE   DEFENDSNT

      Artis    Charles           Harrell              ("Harrell")             asks the court to compel

Jerome        Godinich            Jr.           ("Godinich")             to        respond      to    Harrell's

discovery requests.

                                                A.    Introduction


1.      Plaintiff          is     Artis              Charles        Harrell;             defendant    is Jerome

       Godinich          Jr.


2.     Harrell           sued     Godinich                 for damages for breach of fiduciary

       duty        for     failure to disclose,                        and for failure to turn over

       to     Harrell,          Harrell's             client       files      in    criminal      cause   number

       982557.

3.     Discovery           in     this           suit is governed by a Level 3 discovery

       control           plan.        The        trial Court has not set a date for when

       the discovery period will end.

4.     The     trial           court        has       not    set   a    date       for   when   the   case will

       go     to    trial         or        a        date for pre-trial conference hearing.

                                                      B.    Facts


5.     On     December           2,     2014,              Harrell       served          Godinich with      the

       attached          discovery               request           in accordance with Texas Rules

       of Civil      Procedure              21       and    21a.
6.    Godinich              served           the        attached           responses        on    December 18,

      2014.


7.    Godinich              is        required           by        the     Rules of Civil Procedure to

      verify           all        answers.              However,           Godinich        has    failed to do

      so.



8.    Harrell           attached              his       affidavit          to    this    motion   to establish


      facts           not        appearant              from        the record and           incorporates it

      by reference.

                                       C. Argument & Authorities

9.    The        purpose              of discovery is to seek the truth,                           so disputes

      may        be     decided by what the facts reveal,                                  hot by what facts

      are        concealed.                 Axelson,           Inc. v. Hcllhany*             798 S.W.2d 550,

      555        (Tex. 1990). Discovery may be obtained about any matter

      relevant              to        the     subject              matter of the case.            Tex.   R. Civ.

      P.     192.3.          Information is discoverable as                              long as it appears

      "reasonably                     calculated               to         lead      to    the     discovery of

      admissible             evidence."             Id.

10.   Harrell's                  discovery               requests           are     reasonably       caculated

      to         lead            to         the         discovery            of     admissible       evidence.

      Specifically,                    they       seek         information regarding one party's

      legal            duty            to         the      other            party.        This     information

      is     necessary                 because Godinich was Harrell's trial attorney

      in     a        criminal              action,        of        which        Harrell discovered that

      Godinich              had        concealed           exculpatory              evidence in harrell's

      defense           causing              Harrell           to        be denied due process of law.

      Also        this           information              is likely to lead to additional and

                                                               2
        other information is relevant to the dispute.

11.     A     trial     court      may     compel          a    party to respond adequately
        to    interrogatories.             Tex.       R.       Civ.     P.      215.1(b). Godinich

        did     not     respond         adequately to interrogatories as required

        by    Texas      Rule      of    Civil        Procedure            193.1. Therefore,        the

        court         should       compel           Godinich          to        comply     with     the

        rule.        Godinich's responses are inadequate for the following
        reasons:



                a.    Godinich          did         not        verify        his      responses      to

                      interrogatories.               Texas       Rule      of      Civil   Procedure

                      197.2(d)          requires           the        interrogatories             to be
                      verified by Godinich.

                                         P.    Conclusion


      Godinich's        answers         are        non-responsive            to    interrogatories

because       Godinich       was in possession of all information regarding

his     investigation          into      the       facts        of Harrell's criminal case.

Godinich        has    yet to explain why he is not in possession of such

investigatory          facts.      Godinich          is        Still concealing information

as    his   answers    are   not   verified.

                                              E.   Prayer

      For    these     reasons,       Harrell       asks the court           to set      this motion

for     hearing       and,     after      the       hearing,          compel Godinich to file

adequate responses to Harrell's discovery request..
                             CERTIFICATE OF           SERVICE

   I     certify     that    a     copy of Artis Charles Harrell's Motion to

Compel      Jerome      Godinich          to        Respond     to        Plaintiff's      First

Interrogatories        was       served    upon       the     Defendant           at the   below

listed    address:

Jerome    Godinich    Jr.
929 Preston, Suite 200
Houston, Texas 77002

Certified Mail return receipt No.                   7008 0500 0000 6637 6770

Executed on April 27,            2015.



                                                                     .s
                                                                             c.
                                                                           Charles
                                                                                   /JL**tJ/
                                                                                     Harrell
                                                              Pro se - TDC# 1334295
                                                              W.G. McConnell Unit
                                                              3001 S. Emily Dr.
                                                              Beeville,        Texas   78102

                            CERTIFICATE        OF   CONFERENCE


   I     certify     that    a     reasonable effort was made to resolve the

dispute     without the necessity of court intervention,                           and efforts

failed.


Executed on April 27,            2015.




                                                                Artis
                                                                     ]A.      c
                                                                            Charles
                                                                                    nkL*££t
                                                                                       Harrell
                         EXHIBIT    7


     ARTIS    CHARLES   HARRELL'S   MOTION   TO    COMPEL
         JEROME   GODINICH   JR.    TO   RESPOND   TO
PLAINTIFF'S   SECOND    INTERROGATORIES     TO   THE    DEFENDANT
                                        CAUSE       NO.       201463129

ARTIS CHARLES HARRELL                                     §                  IN THE 190th JUDICIAL
                                                          §
                                                          §
VS.                                                       §                  DISTRICT COURT OF
                                                          §
                                                          §
JEROME GODINICH JR.                                       §                  HARRIS COUNTY,        TEXAS


                    ARTIS        CHARLES          HARRELL'S      MOTION     TO   COMPEL
                           JEROME       GODINICH          JR.   TO   RESPOND      TO
            PLAINTIFF'S SECOND                INTERROGATORIES TO THE DEFENDANT

      Artis    Charles           Harrell           ("Harrell")            asks the court to compel

Jerome        Godinich            Jr.        ("Godinich")            to     respond      to   Harrell's

discovery requests.

                                             A.    Introduction

1.      Plaintiff          is     Artis           Charles       Harrell;         defendant    is Jerome

        Godinich         Jr.

2.      Harrell          sued     Godinich           for damages for breach of fiduciary

       duty        for     failure to disclose, and for failure to turn over

       to     Harrell,          Harrell's client files in criminal cause number

       982557.


3.      Discovery          in     this        suit is governed by a Level 3 discovery

        control          plan.     The        trial court has not set a date for when

       the discovery period will end.

4.     The     trial           court     has not set a date for when the case will

       go     to     trial        or     a        date for pre-trial conference hearing.
5.     On      January            5,         2015,         Harrell         served       Godinich    with
       the     discovery           request           in       accordance         with    Texas Rule of

       Civil       Procedure 21 and 21a.
6.    Godinich              served the attached responses on January 20, 2015.

7.    Godinich              is        required          by     the       Rules of Civil Procedure to

      verify           all        answers.           However,            Godinich        has    failed to do

      so.



8.    Harrell           attaches              his    affidavit           to    this    motion   to establish

      facts           not        appearant           from         the     record and incorporates it

      by reference.

                                       C. Argument & Authorities

9.    The        purpose              of discovery is to seek the truth,                         so disputes

      may        be     decided by what the facts reveal,                               not by what facts

      are        concealed.                 Axelson,         Inc. v. Mcllhany,             798 S.W.2d 550,

      555        (Tex. 1990). Discovery may be obtained about any matter

      relevant              to        the     subject          matter of the case.              Tex.   R. Civ.

      P.     192.3.          Information is discoverable as long as it appears

      "reasonably                     calculated             to         lead      to    the     discovery of

      admissible             evidence."             Id.


10.   Harrell's                  discovery           requests           are      reasonably       calculated

      to         lead            to         the      discovery             of     admissible       evidence.

      Specifically,                   they        seek       information regarding one party's

      legal             duty           to         the        other       party.         This     information

      is     necessary                because Godinich was Harrell's trial attorney

      in     a     criminal                 action,       of      which         Harrell   discovered      that

      Godinich           had          concealed           exculpatory             evidence in Harrell's

      defense           causing              Harrell         to    be denied due process of law.

      Also       this            information              is likely to lead to additional and
        other information that is relevant to the dispute.

11.     A     trial      court     may        compel        a party to respond adequately

         to    interrogatories.               Tex.     R.     Civ.    P. 215.1(b). Godinich
        did      not     respond adequately to interrogatories as required
         by    Texas      Rules        of     Civil Procedure 193.1. Therefore, the
         court         should      compel            Godinich        to     comply   with   the

         rule. Godinich's responses are inadequate for the following

         reasons:


                 a.      Godinich            did      not      verify        his   responses to

                         interrogatories.              Texas     Rules oe Civil Procedure

                         197.2(d)             required         the        interrogatories    to

                         be verified by Godinich.

                                         D.       Conclusion

      Godinich's         answers        are        non-responsive         to   interrogatories
because       Godinich        was in possession of all information regarding

his     investigation           into        the     facts     of Harrell's criminal case.
Godinich       has      yet to explain why he is not in possession of such
investigatory           facts.     Godinich           is     still concealing information
as his answers are not verified.

                                              E.    Prayer

      For     these     reasons, Harrell asks the court to set this motion

for     hearing        and,     after        the     hearing,        compel Godinich to file
adequate responsess to Harrell's discovery requests.
                             CERTIFICATE       OF   SERVICE


   I     certify     that    a     copy of Artis Charles Harrell's Motion to

Compel      Jerome      Godinich         Jr.   to Respond to Plaintiff's Second

Interrogatories was served upon the Defendant at the below listed

address:


Jerome    Godinich    Jr.
929 Preston, Suite 200
Houston, Texas 77002

Certified Mail return receipt no.              7008 0500 0000 6637 6770

Executed on April 27,            2015.




                                                      Artis Charles Harrell
                                                      Pro se - TDC# 1334295
                                                      W.G. McConnell Unit
                                                      3001 S.    Emily Dr.
                                                      Beeville,    Texas    78102

                            CERTIFICATE OF CONFERENCE

   I     certify     that   a      reasonable effort was made to resolve the

dispute     without the necessity of court intervention, and efforts

failed.



Executed on April 27, 2015,


                                                         Artis    Charles    Harrell
                          EXHIBIT   8


     ARTIS    CHARLES   HARRELL'S   MOTION      TO   COMPEL
        JEROME    GODINICH    JR.   TO   RESPOND     TO
PLAINTIFF'S   THIRD     INTERROGATORISE    TO    THE   DEFENDANT
                                    CAUSE    NO.       201463129

ARTIS CHARLES HARRELL                              §                  IN THE 190th JUDICIAL
                                                   §
                                   ' •             §
VS.                                                §                  DISTRICT COURT OF
                                                   §
                                                   §
JEROME GODINICH JR.                                §                  HARRIS COUNTY,   TEXAS


                  ARTIS      CHARLES     HARRELL'S        MOTION     TO COMPEL
                        JEROME      GODINICH       JR.   TO   RESPOND    TO
            PLAINTIFF'S      THIRD       INTERROGATORIES TO THE           DEFENDANT


      Artis    Charles       Harrell.       ("Harrell")            asks the court to compel

Jerome        Godinich        Jr.     ("Godinich")            to     respond   to   Harrell's

discovery requests.

                                      A.    Introduction

1.      Plaintiff       is    Artis        Charles       Harrell;       defendant is Jerome

       Godinich     Jr.

2.      Harrell     sued      Godinich           for damages for breach of fiduciary

       duty     for     failure to disclose, and for failure to turn over
       to     Harrell, Harrell's client files in criminal cause number

       982557.

3.     Discovery        in    this       suit is governed by a Level 3 discovery
       control      plan.      The       trial court has not set a date for when

        the discovery period will end.

4.     The     trial      court      has. not set a date for when the case will

       go to trial or a date for pre-trial conference hearing.
                                            B.    Facts


5.     On     February       23,     2015,       Harrell       served     Godinich with the
        attached       discovery         request         in accordance with Texas Rules
       of Civil Procedure 21 and 21a.
6.    Although           Godinich's                 responses          were due on March 25, 2015,

      Godinich           had        not responded to Harrell's discovery request.

      Therefore,               the         court            should        order        Godinich     to   file

      responses.              Harrell           attaches              the certified mail recipt and

      a     copy     of        the        requested              discovery        to this motion          and

      incorporates it by reference.

7.    Godinich           not        responding to the requested discovery clearly

      demonstrates                 that        he     is        continuing        to     conceal material

      information              that        would           resolve       all      matters     that are in

      dispute.

8.    Harrell        attaches              his affidavit to this motion to establish

      facts        not        apparent              from        the    record        and incorporates it
      by reference.

                                    C. Argument & Authorties

9.    The     purpose           of discovery is to seek the truth, so disputes
      may     be     decided by what the facts reveal, not by what facts
      are     concealed.                 Axelson,           Inc. v. Mcllhany, 798 S.W.2d 550,
      555     (Tex. 1990). Discovery may be obtained about any matter
      relevant           to        the     subject              matter of the case. Tex. R. Civ.
      P.     192.3        Information is discoverable as long as it appears

      "reasonably                  calculated               to         lead     to      the   discovery of
      admissible evidence."                         Id.

10.   Harrell's               discovery               request           are    reasonably         calculated
      to      lead            to         the         discovery            of    admissible         evidence.
      Specifically,                 they        seek        information           regarding Godinich's
      legal duty to Harrell. This information is necessary because
                                                            2
         Godinich           was     Harrell's trial counsel in a criminal action,

         of     which        Harrell        discovered                that        Godinich   had   concealed

         exculpatory              evidence           in Harrell's defense,                causing Harrell

         to     be     denied        due        process          of        law.    Also this information

         will        lead     to     additional             and           other     information that      is

         relevant to the dispute.

1.1.     A     trial        court     may        compel          a        party to respond adequately

         to     interrogatories.                 Tex.           R.        Civ.    P.    215.(b). Godinich

         did     not        respond        to        interrogatories               as required by Texas

         Rules       of Civil       Procedure             193.1.          Therefore,     the court should

         compel        Godinich        to        respond             to     the    interrogatories that

         is attached to this motion and incorporates it by reference.

                                                D.    Conclusion


       Godinich is in fact continuing to conceal material information

that will ultimately resolve all disputes in this case.

                                                     E.   Prayer

       For     these     reasons,       Harrell asks the court to set this motion

for          hearing        and,       after              the         hearing,         compel Godinich to

file responses to Harrell's discovery requests.
                                 CERTIFICATE       OF   SERVICE


   I     certify     that    a     copy of Artis Charles Harrell's Motion to

Compel      Jerome      Godinich         to        Respond     to      Plaintiff's       Third

Interrogatories was served upon the Defendant at the below listed

address:


Jerome    Godinich Jr.
929 Preston,     Suite 200
Houston,    Texas    77002


Certified Mail return receipt requested No. 7008 0500 0000 6637
                                                                  6770

Executed on April 27,            2015


                                                                         c   • KleislAje>£i
                                                                lis Charles Harrell
                                                             Pro se - TDC# 1334295
                                                             W.G. McConnell Unit
                                                             3001 S. Emily Dr.
                                                             Beeville,        Texas   78102

                            CERTIFICATE       OF    CONFERENCE


   I   certify      that     a     reasonable effort was made to resolve the

dispute    without the necessity of court intervention,                          and efforts

failed.




Executed on April      27,       2015.




                                                                       w, C^LmZ/I
                                                             'Ar*tis
                                                             Artis     Charles     Harrell
                                       EXHIBIT         9


              MOTION   TO   TRIAL   COURT   FOR   AN       IMMEDIATE   RULING      ON
     "ARTIS   CHARLES   HARRELL'S     MOTION      TO       COMPEL   JEROME   GODINICH   JR.
TO   RESPOND    TO   PLAINTIFF'S     FIRST   INTERROGATORIES            TO   THE   DEFENDANT"
                                         CAUSE   NO.     201463129


ARTIS    CHARLES       HARRELL                                        IN    THE   190th      JUDICIAL



VS,                                                                   DISTRICT       COURT     OF



JEROME       GODINICH      JR.                                        HARRIS      COUNTY,      TEXAS



V,            MOTION       TO   TRIAL     COURT    FOR    AN   IMMEDIATE    RULING      ON
"ARTIS CHARLES HARRELL'S                   MOTION TO COMPEL JEROME GODINICH JR.
TO RESPOND TO PLAINTIFF'S FIRST INTERROGATORIES TO THE,DEFENDANT"

     Artis Charles Harrell ("Harrell") asks the court to immediately

rule     on     Harrell's              pending motion to compel Jerome Godinich jr.

to respond to plaintiff's first interrogatories to the Defendant,

and would show the following:

                                                   Facts


1.      On     December           2,     2014,     Harrell       served Jerome Godinich Jr.

        ("Godinich")              with request for discovery and Godinich refuse

        to    verify         his        answers,        which in essence is a concealment

        of    information.

2.      On     April        27,        2015, Harrell filed a motion with this court
        to      compel            Godinich       to      properly    respond       to     requested

        discovery

3.      As     of     to     date,        this     court has not ruled on said motion.

4.      Harrell        is       asking      for an immediate ruling;:, so that he can

        expedite his case in a timely manner without delay.

5.      Harrell        request           that,     if     this    court     refuses to rule on
        the         pending            mation,      a      reason     for     such      refusal to
        rule on the pending motion is requested.
                                              Conclusion

   The       immediate ruling in this case is necessary as to expedite

discovery          and     final resolution involving all matters in dispute

prior to trial.

                                                  Prayer

      For    these       reasons, Harrell asks the court to set this motion

for a hearing, rule on said motion, and after the hearing, compel
Godinich          to     file      adequate       responses        to    Harrell's      discovery

request.

                                       Certificate of Service

      I certify           that         a copy of the "Motion to Trial Court for an
Immediate          Ruling         on     Artis    Charles     harrell's Motion to Compel
Jerome            Godinich         Jr.       to    Respond         to     Plaintiff's     F First
Interrogatories              to        the   Defendant"      was        served   upon Defendant
at the below listed address:

Jerome Godinich Jr.
929    Preston
Suite       200
Houston,          Texas 77002

Certified Mail RRR No. 7013 3020 0000 0355 2573
                                                                   Respectfully submitted,



                                                              •A                  tl^/f
                                                                   Artis Charles Harrell
                                                                   Pro se - TDC# 1334295
Executed on may 13, 2015                                           W.G. McConnell Unit
                                                                   3001 S. Emily Dr.
                                                                   Beeville/     Texas 78102
                            EXHIBIT   10

       MOTION TO THE TRIAL COURT FOR AN IMMEDIATE RULING ON
  "ARTIS CHARLES HARRELL'S MOTION TO COMPEL JEROME GODINICH   JR.
TO RESPOND TO PLAINTIFF'S SECOND INTERROGATORIES TO THE DEFENDANT"
                                            CAUSE       NO.       201463129


ARTIS    CHARLES          HARRELL                             §                IN    THE   190th   JUDICIAL
                                                              §
                                                              §
VS.                                                           §                DISTRICT      COURT   OF
                                                              §

JEROME       GODINICH          JR.                            §                HARRIS      COUNTY,   TEXAS



                  MOTION       TO TRIAL         COURT    FOR       AN    IMMEDIATE    RULING ON
     "ARTIS CHARLES HARRELL'S MOTION TO COMPEL JEROME GODINICH JR.
TO RESPOND TO PLAINTIFF'S SECOND INTERROGATORIES TO THE DEFENDANT"

     Artis Charles Harrell ("Harrell") asks the court to immediately

rule     on        Harrell's           pending motion to compel Jerome Godinich Jr.

to respond to plaintiff's second interrogatories to the Defendant

and would show the following:

                                                        FACTS


1.      On         January            2,        2015,     Harrell served Jerome Godinich Jr.

        ("Godinich")                 with request for discovery and Godinich refuse

        to        respond        to        the     requested             discovery,    which in essence

        is    a    concealment             of    information.

2.      On        April        27,     2015,       Harrell filed a motion with this court

        to compel Godinich to respond to requested discovery.

3.      As        of     to     date/           this    court has not ruled on said motion.

4.      Harrell           is     asking           for    an immediate ruling so that he can

        expedite his case in a timely manner without delay.

5.      Harrell           request          that,        if        this     court     refuses to rule on

        the            pending        motion/            a         reason     for     such   refusal      to

       rule on the pending motion is requested.
                                             CONCLUSION


      The     immediate ruling in this case is necessary as to expedite

discovery and a final resolution involving all matters in dispute

prior to trial.

                                                 Prayer

      For     these     reasons,          Harrell    asks    the    court       to   set   this     motion

for a hearing,          rUle on said motion,                and after the hearing,                  compel

Godinich         to     file        adequate        responses        to     Harrell's discovery

request.

                                    Certificate of Service

      I     certify     that        a     copy of the       "Motion to Trial Court for an

Immediate        Ruling        on       Artis    Charles       Harrell's Motion to Compel

Jerome         Godinich         Jr.         to      Respond         to      Plaintiff's             Second

Interrogatories           to        the     Defendant"        was        served       upon Defendant

at    the    below    listed    address:


Jerome       Godinich    Jr.
929       Preston""
Suite 200
Houston, Texas          77002


Certified Mail          RRR No.         7013 3020 0000 0355              2573

Executed on May 13,             2015                            Respectfully submitted,


                                                                ffrtis      Charles        Harrell
                                                                TDC#       1334295
                                                                W.G.       McConnell         Unit
                                                                300.1 S.        Emily Dr.
                                                                Beeville,            Texas    78102
                                  EXHIBIT     11


           MOTION   TO TRIAL   COURT   FOR   AN    IMMEDIATE   RULING   ON
  "ARTIS   CHARLES   HARRELL'S   MOTION      TO COMPEL JEROME     GODINICH JR-
TO RESPOND TO PLAINTIFF'S THIRD INTERROGATORIES TO THE DEFENDANT"
                                            CAUSE       NO.       201463129


ARTIS    CHARLES          HARRELL                                                 IN   THE 190th     JUDICIAL
                                                              §
                                                              §
VS.                                                           §                   DISTRICT    COURT    OF
                                                              §

JEROME       GODINICH          JR.                            §                   HARRIS   COUNTY,     TEXAS



              MOTION          TO     TRIAL      COURT    FOR       AN   IMMEDIATE      RULING   ON
     "ARTIS       CHARLES       HARRELL'S          MOTION         TO    COMPEL    JEROME   GODINICH     JR.
TO RESPOND TO PLAINTIFF'S                         THIRD INTERROGATORIES TO THE DEFENDANT"

     Artis Charles Harrell                      ("Harrell") asks the court to immediately

rule     on        Harrell's            pending motion to compel Jerome Godinich Jr.

to respond to Plaintiff's third interrogatories to the Defendant,

and would show the following:

                                                         Facts


1.      On        February           23,        2015,. Harrell served Jerome Godinich                       Jr.

        ("Godinich")                 with request for discovery and Godinich refuse

        to        respond          to      the     requested             discovery,      which in essence

        is    a    concealment             of    information.

2.      On        April        27,      2015, Harrell filed a motion with this court

        to compel Godinich to respond to requested discovery.

3.      As        of     to     date,           this    court has not ruled on said motion.

4.      Harrell           is       asking         for     an immediate ruling so that he can

        expedite his case in a timely manner without delay>

5.      Harrell           request           that,        if       this     court       refuses to rule on

        the            pending          motion,           a        reason        for   such     refusal       to

        rule on the pending motion is requested.
                                               Conclusion


      The     immediate ruling in this case is necessary as                              to expedite

discovery and a final resolution involving all matters in dispute

prior to trial.

                                                 Prayer

      For     these     reasons,          Harrell    asks the court             to set   this motion

for a hearing,          rule on said motion,               and after the hearing,               cpmpel

Godinich        to     file     adequate          responses         to     Harrell's        discovery

request.

                                    Certificate       of   Service

      I     certify     that        a     copy of the "Motion to Trial Court for an

Immediate        Ruling        on       Artis     Charles      Harrell's Motion to Compel

Jerome        Godinich          Jr.        to       Respond         to      Plaintiff's         Third

Interrogatories           to        the    Defendant"         was        served     upon Defendant

at    the   below     listed    address:


Jerome      Godinich     Jr.
929    Preston
Suite 200
Houston, Texas          77002

Certified      Mail    RRR No.          7013    3020 0000 0355           2573

                                                               Respectfully,Submitted,
•7/W /3> ^/s
                                                            rjht C$l»a£f
                                                              Artis Charles           Harrell
                                                              Pro se - TDC#           1334295
                                                              W.G.       McConnell       Uhit
                                                              3001 S.           Emily Dr.
                                                              Beeville,           Texas 78102
          EXHIBIT    12


   HARRELL'S      LETTER    TO
JUDGE   PATRICIA    J.    KERRIGAN
    DATED   MAY    28,    2015
                                        ARTIS    CHARLES   HARRELL
                                        PRO SE - TDC# 1334295
                                         W.G. McConnell Unit
                                          3001 S. Emily Dr.
                                        Beeville,     Texas   78102



                                              May 28,   2015


Judge Patricia J. Kerrigan
Civil    Courthouse
201    Caroline          St.
12th Floor
Houston,          Texas    77002



       RE:    Harrell          v.    Godinich;    Cause No.    201463129
              Immediate Ruling on Pending Motions

Dear Judge Kerrigan:

      I've        filed        the instant suit against the defendant for breach
of  fiduciary duty.    On file is my request for a jury trial. The
trial  court  has  not   set  a  date for when the case will go to
trial.  Discovery in this case is governed by a Level 3 discovery
control           plan.        The    trial      court has not set a date for when the
discovery period will end.

    I've   served   the    defendant    with interrogatorie s on December
2,   2014,   January    2,   2015, and February 23, 2015 respectively.
The   defendant    is   required    by   the Rules of Civil Procedure to
verify all answers, as well provide an answer to int errogatories.
However, the defendant has failed to do so in either form, verify
his   answer   and    provide   answers    to  interrogator ies. This has
lead me     to  file    with   the court motions to compe 1 and motions
for an     immediate    ruling   on    the motion to compe 1. I've filed
these motions      on   April 27, 2015 and May 13, 2015 respectively.

   As        of        to date/      this court has not ruled on said motions.        I'm
asking        that        this        court make an immediate ruling on the pending
motions           so     that       I   can  expedite riiy case through the court in
a  timely manner                    without   delay.  If this court refuses to rule
on  the pending  motions                      within     30    days from the date of this
letter.           This     will       force      me   to file with the Court of Appeals
a ^rit of Mandamus.
   Thank you Judge Kerrigan with your assistance.

Sincerely,


ArMs     Charl             arrell


cc:filed
   ACH